FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                  No. 12-30177
             Plaintiff-Appellee,
                                            D.C. No.
                v.                    1:11-cr-00070-JDS-1

 MICHAEL BRYANT, JR.,
          Defendant-Appellant.                ORDER


                     Filed August 3, 2016

        Before: Harry Pregerson, Richard A. Paez,
           and Paul J. Watford, Circuit Judges.


                          ORDER

    In light of the Supreme Court’s opinion and judgment in
United States v. Bryant, No. 15-420, 136 S. Ct. 1954 (2016),
the district court’s order denying Bryant’s motion to dismiss
the indictment is AFFIRMED.

    Upon the filing of this order, the mandate shall issue
forthwith.